DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed on 11/30/2021 has been entered. Claims 1, 4-5 are currently amended.  Claims 2-3 have been cancelled.  Claims 1 and 4-6 are pending with claim 6 withdrawn from consideration.

Response to Arguments
Applicant's argument, see page 4, filed on 11/30/2021, with respect to 112(b) rejection has been fully considered and is persuasive.  The 112(b) rejection is withdrawn.

Applicant's argument, see page 4-5, filed on 11/30/2021, with respect to 102 rejection has been fully considered and is persuasive.  Specifically, the claimed coolant gas introduction step and coolant gas discharge step are not anticipated by the prior art.  The 102 rejection is withdrawn.

Applicant's argument, see page 5-9, filed on 11/30/2021, with respect to 103 rejection has been fully considered and is persuasive.  Specifically, the prior arts do not teach or suggest 

Election/Restrictions
This application is in condition for allowance except for the presence of claim 6 directed to a device non-elected without traverse.  Accordingly, claim 6 has been cancelled.

Allowable Subject Matter
Claims 1 and 4-5 are allowed.
The following is an examiner's statement of reasons for allowance:
Independent claim 1 directs to a method for manufacturing steam-treated products comprising recited steam treatment step, cooling step, coolant gas introduction step, and coolant gas discharge step.  There is no prior art that teaches or makes obvious the aforementioned limitations as claimed.
The closest prior art is the disclosure of Hayami et al (US 5002009 A) in view of Sugimoto et al (US 20180327874 A1) and Zurecki (US 20130118186 A1); and Nakano et al (US 20190062889 A1).  However, none of these references teach or suggests the limitation of “introduces coolant gas into said container, until a gas pressure in the container reaches an outside air pressure level”.  In addition, as stated in applicant’s argument, there is not sufficient motivation to combine these references.  When all of the evidence is considered as a whole, evidence of non-obviousness outweighs evidence of obviousness.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Claims 1 and 4-5 are allowable.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIANGTIAN XU whose telephone number is (571)270-1621. The examiner can normally be reached Monday-Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gwendolyn Blackwell can be reached on (571) 272-5772. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JIANGTIAN XU/Examiner, Art Unit 1762                                                                                                                                                                                                        

/ROBERT S JONES JR/Primary Examiner, Art Unit 1762